Citation Nr: 1749498	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-30 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964 and February 1984 to May 1984.  He also served in the Army National Guard from June 1993 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in St. Petersburg, Florida currently retains jurisdiction.  The Board remanded this appeal for additional development in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The matter was remanded in May 2016 to obtain outstanding treatment records and an addendum opinion addressing whether the Veteran's service-connected gastroesophageal reflux disease, depressive disorder, and coronary artery disease caused or aggravated his diagnosed sleep apnea.  Review of the record shows that the treatment records and two addendum opinions were obtained.  See June 2017 CAPRI Records; March 2017 and August 2017 VA Examinations.  

Although the requested opinion was obtained, there is no adequate medical opinion of record addressing the Veteran's contention that his sleep apnea is related to his long-term use of prescription medications to treat the anxiety and insomnia symptoms of his service-connected depressive disorder.  See October 2012 Form 9; October 2012 Medical Treatment Record, Non-Government Facility; January 2017 VA Examination.  The need for such an opinion is supported by the March 2017 VA examiner's statement that insomnia "actually might improve sleep apnea," whereas "[i]ndividuals are more likely to have airway collapse when they are sleeping deeply."  The examiner's statement appears to raise the possibility that the Veteran's use of medication to treat his insomnia and improve his ability to sleep may result in increased apnea symptomology.  An addendum opinion should therefore be obtained to determine whether the Veteran's use of medication to treat anxiety and insomnia may relate to his sleep apnea.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the March 2017 examiner.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. 

The examiner should state whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated (worsened) by his use of prescription medications to treat the anxiety and insomnia symptoms of his service-connected depressive disorder. 

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


